19-11223-mew          Doc 4    Filed 04/21/19    Entered 04/21/19 20:57:51       Main Document
                                                Pg 1 of 14


 Timothy B. DeSieno
 Craig A. Wolfe
 Jason R. Alderson
 MORGAN, LEWIS & BOCKIUS LLP
 101 Park Avenue
 New York, NY 10178
 Tel: (212) 309-6000
 Fax: (212) 309-6001
 Email: tim.desieno@morganlewis.com
        craig.wolfe@morganlewis.com
        Jason.alderson@morganlewis.com

 Attorneys for the Foreign Representative

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

  In re:
                                                            Chapter 15
  M&G MÉXICO HOLDING, S.A. de C.V.,
                                                            Case No. 19-11223
  Debtor in a Foreign Proceeding.

  In re:
                                                            Chapter 15
  M&G POLÍMEROS MÉXICO, S.A. de C.V.,
                                                            Case No. 19-11224
  Debtor in a Foreign Proceeding.


                     DECLARATION OF LUIS RAFAEL APPERTI LLOVET

           I, Luis Rafael Apperti Llovet, pursuant to 28 U.S.C. § 1746, hereby declare under penalty

 of perjury that the following is true and correct to the best of my knowledge, information and

 belief:

           1.      I, Luis Rafael Apperti Llovet, in my capacity as foreign representative (“Foreign

 Representative”) of M&G México Holding, S.A. de C.V. (“Mexico Holding”), and M&G

 Polímeros México, S.A. de C.V. (“Polímeros Mexico,” and together with Mexico Holding, the

 “Debtors” or “M&G Mexico”), hereby submit this declaration (“Declaration”) in support of



DB1/ 103494248.7
19-11223-mew          Doc 4    Filed 04/21/19    Entered 04/21/19 20:57:51        Main Document
                                                Pg 2 of 14


 (a) my verified petitions (respectively, the “Mexico Holding Verified Petition” and the “Polímeros

 Verified Petition,” and together, the “Verified Petitions”), for entry of orders (i) recognizing the

 Concurso Mercantil (as defined in this Declaration) as the foreign main proceeding pursuant to

 sections 1515 and 1517 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

 “Bankruptcy Code”); (ii) confirming relief pursuant to section 1520 of the Bankruptcy Code;

 (iii) granting interim relief pursuant to sections 1519 and 1521 of the Bankruptcy Code; and

 (iv) granting further relief pursuant to sections 105(a), 1507(a), 1509(b)(2)-(3), 1521(a), and

 1525(a) of the Bankruptcy Code; and (b) the motion for entry of orders granting provisional relief

 pursuant to sections 1519(a) and 362(a) of the Bankruptcy Code, and additional relief pursuant to

 section 1521 of the Bankruptcy Code (the “Provisional Relief Motion”). This Declaration refers

 to Chapter 15 of the Bankruptcy Code (11 U.S.C. §§ 1501-1532) as “Chapter 15” and to the

 proceedings resulting from the Verified Petitions as the “Chapter 15 Proceedings.”

          2.       I am a resident of Mexico, and I am the Chairman of the Board of Directors of both

 Mexico Holding and Polímeros Mexico.

                               Appointment as Foreign Representative

          3.       M&G Mexico appointed and authorized me to act as their Foreign Representative

 on April 19, 2019. Specifically, each of M&G Mexico’s Boards of Directors appointed and

 authorized me to act on their behalf in any legal proceeding outside of Mexico, including these

 Chapter 15 Proceedings. Additionally, M&G Mexico granted me power of attorney appointing

 and authorizing me to act on their behalf in any legal proceeding outside of Mexico, including the

 Chapter 15 Proceeding. Exhibit A to this Declaration are true and correct copies in Spanish and

 English of the resolutions of each of the two Boards of Directors of M&G Mexico, dated April 19,

 2019, that appoint and authorize me to act as Foreign Representative, granting me power of



DB1/ 103494248.7                                   -2-
19-11223-mew          Doc 4    Filed 04/21/19    Entered 04/21/19 20:57:51          Main Document
                                                Pg 3 of 14


 attorney to act as Foreign Representative, and authorizing me to commence the Chapter 15

 Proceedings.

          4.       Except as otherwise indicated, the facts set forth in this Declaration are based upon

 my personal knowledge, discussions with or documents provided by M&G Mexico’s management,

 other employees, and advisors, or my opinion based on my experience and familiarity with M&G

 Mexico’s assets, business, operations, and financial conditions. If called upon to testify, I can and

 will testify competently as to the facts and opinions set forth herein.

                              Overview of the Debtors and Their Status

          5.       Polímeros Mexico, founded in 1995, is a Mexican-based manufacturer of PET resin

 (as further discussed below) and is the subject of a voluntary insolvency proceeding in Mexico

 known as a concurso mercantil. On March 12, 2019, the Concurso Court (as defined below)

 formally admitted Polímeros Mexico in a concurso mercantil proceeding with a prepackaged plan

 of reorganization by a resolution issued by such court. Polímeros Mexico’s concurso mercantil

 proceeding is identified with the number 53/2019 and is assigned to the Thirteenth District Court

 for Civil Matters of Mexico City (Juzgado Décimo Tercero de Distrito en Materia Civil en la

 Ciudad de México) (the “Concurso Court”).

          6.       Mexico Holding is also the subject of a concurso mercantil proceeding. On March

 12, 2019, Mexico Holding commenced its concurso mercantil before the Concurso Court in a

 proceeding (i) jointly administered with the Polímeros Mexico concurso mercantil and subject to

 its prepackaged plan of reorganization; and (ii) identified with the same number, 53/2019. This

 Declaration refers to the joint concurso mercantil proceedings of Mexico Holding and Polímeros

 Mexico as the “Concurso Mercantil.” Exhibit B to this Declaration is a true and correct copy of

 the judgment of the Concurso Court, dated March 29, 2019, in Spanish together with a certified

 English translation of same. Such judgment finds that M&G Mexico’s prepackaged plan satisfied

DB1/ 103494248.7                                    -3-
19-11223-mew         Doc 4    Filed 04/21/19    Entered 04/21/19 20:57:51        Main Document
                                               Pg 4 of 14


 requisite filing requirements under Mexican law and authorizes the cases to enter directly into the

 “conciliation” or restructuring stage (the “Concurso March 29 Order”).

          7.       Voting on M&G Mexico’s joint prepackaged plan of reorganization in the

 Concurso is tabulated on a debtor-by-debtor basis. Significantly, Mexico Holding’s has the votes

 of secured and unsecured creditors representing 86.74% of liabilities. Acceptances for the

 Polímeros Mexico prepackaged reorganization is equally high at 86.92%. Each is well in excess

 of the 50% approval level required under Mexican law. Further, the conciliation stage involves,

 among other things, the appointment of a conciliator, which is a court representative (which has

 already occurred), the debtor reaching an agreement with any remaining creditors, and a

 conciliator proof of claim process measured from the date of publication notice of the Concurso

 Mercantil (which has not yet occurred) in the Official Gazette of the Federation (“Diario Oficial

 de la Federación”) and publication of a summary of the Concurso March 29 Order in the Public

 Registry of Commerce corresponding to the domicile of Mexico Holding and Polímeros México.

 I believe that with the current creditor pool, the Concurso Mercantil will likely obtain the support

 of creditors holding 95% of aggregate liabilities.

          8.       Mexico Holding and Polímeros Mexico are each 99% owned by a trust established

 solely for the benefit of M&G Mexico’s non-affiliated creditors in connection with the United

 States chapter 11 bankruptcy filings of certain affiliated entities (the “M&G Chapter 11 Debtors”)

 on October 31, 2017 in the United States Bankruptcy Court for the District of Delaware (the

 “Bankruptcy Court”), which are jointly administered as In re M & G USA Corporation et al.,

 Chapter 11 Case No. 17-12307 (BLS) (the “M&G Chapter 11 Cases”). Because Mexican law

 requires at least two shareholders, the remaining 1% in each company is held by Servicios

 Tamaulipas, S.A. de C.V., which is a non-debtor service company with no other assets. The



DB1/ 103494248.7                                 -4-
19-11223-mew         Doc 4     Filed 04/21/19     Entered 04/21/19 20:57:51            Main Document
                                                 Pg 5 of 14


 separation in the M&G Chapter 11 Cases stemmed from a settlement, dated November 5, 2018,

 that was reached by and among the M&G Chapter 11 Debtors, non-debtors, and other primary

 stakeholders, regarding the resolution of certain intercompany and other claims (the “M&G

 Chapter 11 Settlement”).1 As part of the settlement, the United States M&G Chapter 11 Debtors

 agreed to contribute debtor M & G Holding USA, LLC and debtor M & G USA Corporation’s

 respective equity interests in certain Mexican affiliates, including non-debtors M&G Mexico, to a

 Mexican trust for the benefit of their non-affiliated creditors.

          9.       Mexico Holding and Polímeros Mexico’s registered office, principal place of

 business and headquarters are located at Petrocel Km 2, Puerto Industrial, Altamira Tamaulipas,

 89603, Mexico. M&G Mexico’s cash management and accounting functions are located there.

 Furthermore, their senior management, including, but not limited to, the chief executive officer,

 chief financial officer, and the chief legal officer, work in and from this location.

          10.      As noted above, Mexico Holding, through Polímeros Mexico, manufactures high

 quality polyethylene terephthalate (PET) resin at its facility located in Altamira, Mexico. PET is

 a polymer produced principally from purified terephthalic acid (PTA) resin and monoethylene

 glycol, and is used principally to manufacture plastic bottles and other packaging in the beverage,

 food and personal care industries. The company’s primary customers are plastic packaging

 companies.

          11.      In addition, M&G Mexico has assets located in the United States consisting of

 certain claims, accounts receivable owed to M&G Mexico by customers in the U.S. (and collateral

 security in respect of accounts receivable), an equity interest in a United States subsidiary (PSL,




 1
  M&G Chapter 11 Cases, Dkt. No. 2042, “Order Approving Settlement Agreement By and Between Debtors, Mexican
 Affiliates, Magnate S.A R.L. Brazilian Affiliates, Italian Affiliates and M&G Capital 2 S.A R.L.”

DB1/ 103494248.7                                    -5-
19-11223-mew           Doc 4      Filed 04/21/19      Entered 04/21/19 20:57:51                Main Document
                                                     Pg 6 of 14


 as defined below), and a reversionary interest in a fee reserve deposit with its United States

 counsel. First, as to claims, under the M&G Chapter 11 Settlement: (i) Mexico Holding was

 granted an allowed unsecured claim against debtor M&G USA Corporation, in the amount of

 $102,484,099.10; and (ii) Polímeros Mexico was granted allowed unsecured claim against debtor

 Chemtex International Inc., in the amount of $42,000,0002 (collectively, the “Allowed Claims”).

 On December 17, 2018, the Bankruptcy Court entered an order confirming a joint chapter 11 plan

 of liquidation in the M&G Chapter 11 Cases, and in the process established a creditor liquidating

 trust to, among other things, liquidate assets of the estates and make distributions to holders of

 allowed claims (the “M&G Liquidating Trust”).3 The M&G Liquidating Trust, which went

 effective on December 28, 2018, is administered by a liquidating trustee located in New York,

 NY, and is governed in accordance with New York law. As of the date hereof, M&G Mexico has

 not received any distributions on account of the Allowed Claims.

           12.     Second, as to accounts receivable, in 2017 Polímeros Mexico formed Polymers

 Sales & Logistics, LLC to facilitate the supply of certain PET customers located in the United

 States (“PSL”). PSL is located in Houston, Texas. Historically, Polímeros Mexico manufactured

 and shipped PET product to PSL, and PSL in turn supplied the United States customer base.

 Polímeros Mexico accordingly held accounts receivable owed to it by PSL for PET sold. To secure

 PSL’s obligations in respect of these accounts receivable, PSL had made an absolute assignment

 to Polímeros Mexico of all of PSL’s accounts receivable generated from the sales of PET to United

 States customers. These customers are located throughout the United States including, without




 2
   Polímeros Mexico’s unsecured claim against Chemtex International Inc. is subject to a pending recognition of
 transfer and assignment to creditor Banco Mercantil del Norte, S.A., Institucion de Banca Multiple, Groupo Financiero
 Banorte.
 3
     M&G Chapter 11 Cases, Dkt. No. 2146-2.

DB1/ 103494248.7                                         -6-
19-11223-mew          Doc 4    Filed 04/21/19    Entered 04/21/19 20:57:51         Main Document
                                                Pg 7 of 14


 limitation, in Texas, Minnesota, Ohio, Georgia, Pennsylvania, and Wisconsin. More recently,

 however, Polímeros Mexico and PSL have changed their business relationship, and PSL is now a

 mere marketing service provider to Polímeros Mexico.            Accordingly, customer receivables

 generated from ongoing and future PET sales to United States customers are directly owned by

 Polímeros Mexico.

           13.     In addition, Polímeros Mexico holds all of the equity in PSL.

           14.     Finally, M&G Mexico share a reversionary interest in a fee reserve deposited with

 Morgan, Lewis & Bockius LLP, under the terms of an engagement letter with the firm’s New York

 office.

           15.     I selected this Court as the venue for the Chapter 15 Proceedings in consultation

 with counsel and advisors. As noted above, M&G Mexico has property located throughout the

 United States, but has a concentration of property in this District in the form of the above claims

 of almost $145 million and a retainer held by New York counsel. Further, upon information and

 belief, the PBGC (as defined below) is very familiar with this District and often appears before

 this Court to represent its interests in other bankruptcy proceedings.

           16.     At the time of commencement of the Concurso Mercantil, M&G Mexico has a

 substantial workforce in Mexico at its plant in Altamira Tamaulipas.

                                  Impact of M&G Chapter 11 Cases

           17.     The M&G Chapter 11 Cases, as noted above, resulted in the separation of M&G

 Mexico from a far larger enterprise commonly referred to as the M&G Group, with Mossi &

 Ghisolfi S.p.A., an entity organized under the laws of Italy, as the ultimate parent company. The

 M&G Group, founded in 1953, has been engaged in the plastic industry for over 60 years. In

 addition to operating business lines related to the production of biofuels and polyester fiber,



DB1/ 103494248.7                                   -7-
19-11223-mew             Doc 4      Filed 04/21/19      Entered 04/21/19 20:57:51       Main Document
                                                       Pg 8 of 14


 through certain subsidiaries that included debtor M&G Chemicals S.A., M&G Group was engaged

 in the production of PET resin and engineering related to PET manufacturing plants. M&G

 Group’s PET and other chemical business had a global footprint, with manufacturing locations in

 Brazil, Mexico and the United States.

            18.      The M&G Chapter 11 Cases commenced on October 31, 2017 and involved twelve

 debtors located in the United States and Luxembourg, with debtor M&G Chemicals S.A. as the

 direct or indirect parent of ten of the debtors (the “M&G Chemicals Group”). Although a variety

 of factors led to the chapter 11 filings, among the most significant were cost overruns experienced

 by the M&G Chemicals Group in the construction of a PET plant in Corpus Christi, Texas (the

 “Corpus Christi Plant”). Delays and rising costs at the Corpus Christi Plan forced the M&G

 Chemicals Group to incur significant additional indebtedness that ultimately caused a liquidity

 crisis. And when combined with certain market forces, such as increased raw material costs and

 lower-priced competition, the commencement of the M&G Chapter 11 Cases was deemed the only

 alternative.

            19.      M&G Mexico was not immune from the liquidity crisis caused in part by the

 construction of the Corpus Christi Plant. Specifically, both Mexico Holding and Polímeros

 Mexico were heavily encumbered non-debtor subsidiaries of the M&G Chemicals Group4 in the

 M&G Chapter 11 Cases. And separation only removed M&G Mexico from the M&G Group, but

 otherwise left these obligations intact. In the short period of time between separation (November

 2018) and the Concurso Mercantil (March 12, 2019), M&G Mexico struggled to address such

 legacy indebtedness and run its business in the ordinary course. Indeed, in and around the filing

 of the Concurso Mercantil, M&G Mexico had aggregate (i) secured debt of [$163 million]; and


 4
     Under this structure, Mexico Holding held all of the equity of Polímeros Mexico.

DB1/ 103494248.7                                           -8-
19-11223-mew          Doc 4    Filed 04/21/19    Entered 04/21/19 20:57:51       Main Document
                                                Pg 9 of 14


 (ii) unsecured debt of [$820 million], the majority of which was owed to banks and other financial

 institutions.

                              Events Leading to the Concurso Mercantil

          20.      M&G Mexico’s legacy indebtedness and certain other related challenges

 precipitated the Concurso Mercantil on March 12, 2019. An immediate consequence stemmed

 from M&G Mexico’s separation from the M&G Group in the first instance. A significant part of

 M&G Mexico’s business simply vanished when it was no longer able to leverage the M&G

 Group’s internal and external customer base.           Equally damaging, the separation caused all

 infusions of capital from the M&G Group to halt, thereby effecting daily operations and capital

 flow.

          21.      Second, the production of PET is capital intensive, and M&G Mexico historically

 relied on financing from not only from the M&G Group, but also from outside credit and financial

 institutions. However, legacy indebtedness challenged M&G Mexico’s access to such financial

 institutions and markets, and—in a tightening spiral—prevented M&G Mexico’s timely

 performance under certain contracts for the supply of PET resin and challenged overall revenue.

 Lack of sufficient financing has also cutoff M&G Mexico from long-term raw material supply

 contracts and the favorable pricing such contracts entail. Accordingly, contract defaults and

 increased costs further diminished M&G Mexico’s ability to meet their obligations to creditors,

 and the cycle commenced anew.

          22.      Third, the above financing challenges only served to intensify a fundamental

 change in M&G Mexico’s PET business. In the past, many of M&G Mexico’s customer contracts

 contained “scaling” provisions to adjust unit pricing to account for changes in the marketplace,

 and encompassed such items as increased raw material costs and/or inflation. In recent years,



DB1/ 103494248.7                                  -9-
19-11223-mew         Doc 4    Filed 04/21/19 Entered 04/21/19 20:57:51           Main Document
                                            Pg 10 of 14


 increased competition has resulted in the omission of such scaling provisions in M&G Mexico’s

 customer contracts. Consequently, M&G Mexico now must absorb many significant costs that

 used to be passed on to the customers.

          23.      Finally, the above financial and operational constraints caused M&G Mexico to

 increase their reliance on unfavorable and unsustainable contracts. In fact, much of M&G

 Mexico’s current revenue is derived from a certain “PET Tolling Conversion Agreement” with

 DAK Resinas Americas Mexico, S.A. de C.V. (“DAK Mexico”), entered on October 31, 2017,

 terms and conditions that where negotiated therefore entering into a new “PET Tolling Conversion

 Agreement” dated January 25, 2019 (the “DAK Agreement”). Under the DAK Agreement, DAK

 Mexico supplies certain compounds for M&G Mexico’s production of PET resin, and in exchange,

 DAK Mexico receives a certain portion of PET sale proceeds and control over production. The

 DAK Agreement does provide some revenue to M&G Mexico in a midst of a liquidity crisis and

 allows M&G Mexico to stay current with certain strategic suppliers. But production constraints

 imposed by DAK Mexico hinders M&G Mexico’s ability to purchase sufficient raw materials and

 produce PET at a volume necessary to maintain a solid customer base (both in Mexico and abroad)

 and generate sustainable margins. In short, continued reliance on the DAK Agreement and others

 like it would only accelerate M&G Mexico’s decline.

          24.      The Concurso Mercantil seeks to right-size M&G Mexico’s balance sheet and

 address the above financial and operational issues through voluntary and fully consensual

 prepackaged plan of reorganization. By way of preparation, M&G Mexico expended considerable

 time and effort to reach a stand-still and other agreements with their primary financial and banking

 creditors to maintain the status quo, provide minimum financing to operate in the ordinary course,

 and permit time to negotiate a mutually agreeable path forward. The end result is prepackaged



DB1/ 103494248.7                                -10-
19-11223-mew         Doc 4    Filed 04/21/19 Entered 04/21/19 20:57:51               Main Document
                                            Pg 11 of 14


 plan and a Concurso Mercantil supported by creditors representing over 85% of the respective

 liabilities of Mexico Holding and Polímeros Mexico as set forth in the Concurso March 29 Order.

          25.      The Concurso Mercantil, like any bankruptcy proceeding in the United States,

 includes global injunctive relief or stay on any creditor efforts to (i) collect debtors or enforce liens

 or otherwise attach, encumber, or interfere with any assets or rights of the debtors. On March 12,

 2019, or the date the Concurso Mercantil was admitted, the foregoing global stay went into effect.

 Further, pursuant to the Concurso March 29 Order, the Concurso Court reinforced the global stay

 by specifically ordering the suspension of any seizure or enforcement of any property rights with

 respect to M&G Mexico’s assets regardless of location.

          26.      The Concurso Mercantil is the only foreign proceeding currently pending with

 respect to M&G Mexico.

                             The PBGC and the Chapter 15 Proceedings

          27.      The Chapter 15 Proceedings became necessary as a result of recent threatened

 action by the Pension Benefit Guaranty Corporation (the “PBGC”) against M&G Mexico’s assets.

 As of the commencement of the M&G Chapter 11 Cases, debtor M & G Polymers USA, LLC,

 sponsored both an hourly pension plan and a salaried pension plan (collectively, the “Pension

 Plans”). The M&G Chapter 11 Debtors asserted that the Pension Plans were underfunded single-

 employer defined benefit plans insured by the PBGC and covered under Title IV of ERISA, 29

 U.S.C. § 1301-1461. The Pension Plans were terminated during the pendency of the M&G Chapter

 11 Cases, and on June 6, 2018, the PBGC was appointed trustee.

          28.      On November 9, 2018, the Bankruptcy Court entered an order approving a

 stipulation by and among the M&G Chapter 11 Debtors and PBGC regarding the allowance of




DB1/ 103494248.7                                   -11-
19-11223-mew           Doc 4     Filed 04/21/19 Entered 04/21/19 20:57:51               Main Document
                                               Pg 12 of 14


 certain PBGC claims in the cases (the “PBGC Stipulation”).5 The PBGC Stipulation asserted that

 liability arose as result of (i) each of M&G Chapter 11 Debtors being controlled group members

 with respect to the Pension Plans, and (ii) the termination of the Pension Plans and resulting joint

 and several liability of the M&G Chapter 11 Debtors and any non-debtor controlled group member

 for the Pension Plans’ unfunded benefit liabilities, any unpaid minimum funding contributions,

 and any other liabilities imposed by Title IV of ERISA.6 The PBGC Stipulation went on to grant

 the PBGC allowed general unsecured claims in the M&G Chapter 11 Cases in the aggregate

 amount of $38,349,605.

           29.     On March 21, 2019, PBGC sent payment demand letters to the New York offices

 of Morgan, Lewis Bockius LLP (“Morgan Lewis”), requesting prompt payment by M&G Mexico

 of $36,949,654 in connection with the above termination of the Pension Plans (the “PBGC

 Demand Letters”). In each of the PBGC Demand Letters, the PBGC contends that M&G Mexico

 is part of the Pension Plans’ broader controlled group that it alleges is financially responsible under

 the Pension Plans and thus jointly and severally liable to the PBGC for unfunded benefit liabilities,

 unpaid minimum funding contributions, and certain termination premiums in the stated amount.

 The PBGC Demand Letters each contained an April 1, 2019 enforcement deadline.

           30.     Morgan Lewis promptly reached out to the PBGC by email requesting an extension

 of the April 1, 2019 deadline to allow sufficient time for M&G Mexico to evaluate the demand.

 The PBGC agreed to an extension to 3:00 p.m. (ET) on April 22, 2019.

           31.     On April 16, 2019, Morgan Lewis followed up with the PBGC with a letter advising

 them of the Concurso Mercantil and the imposition of a global stay against any PBGC payment


 5
     M&G Chapter 11 Cases, Dkt. No. 2059.
 6
  See Stipulation, and Article II.D.2.b of the M&G Chapter 11 Debtors’ Disclosure Statement for Second Amended
 Joint Plan of Liquidation of the U.S. Debtors and Debtors in Possession, Dkt. No. 2050.

DB1/ 103494248.7                                     -12-
19-11223-mew         Doc 4     Filed 04/21/19 Entered 04/21/19 20:57:51        Main Document
                                             Pg 13 of 14


 demand or subsequent enforcement action against M&G Mexico (the “April 16 MLB Letter”). In

 light of such automatic stay, Morgan Lewis requested that the PBGC cease and desist with any

 collection efforts outside of the Concurso Mercantil in violation of the Concurso court orders. A

 copy of the April 16 MLB Letter is attached hereto as Exhibit C. The PBGC subsequently asked

 for and Morgan Lewis provided a copy in both Spanish and English of the Concurso Order

 describing the global stay.

          32.      As of the date hereof, neither Morgan Lewis nor M&G Mexico has received from

 the PBGC a withdrawal of its threat of enforcement contained as requested in the April 16 MLB

 Letter. Given the PBGC’s impending enforcement deadline at 3:00 p.m. on April 22, 2019, M&G

 Mexico was forced to file the Chapter 15 Proceedings and the related Provision Relief Motion to

 protect the Concurso Mercantil from the PBGC’s threatened action. Additionally, I am analyzing

 potential causes of action, including in the United States or under United States law, by M&G

 Mexico against the PBGC relating to or arising from its violation or orders issued by the Concurso

 Court.




DB1/ 103494248.7                                -13-
19-11223-mew   Doc 4   Filed 04/21/19 Entered 04/21/19 20:57:51   Main Document
                                     Pg 14 of 14
